DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the currently presented claims were amended according to the changes made from the claims filed 9/1/2016, however the claims should have been amended according to the changes made since the last filed amended claims, filed 7/21/2020. However in order to expedite and practice compact prosecution, the claims will be examined as presented. 
This Office Action acknowledges the applicant’s amendment filed on 12/28/2020. Claims 1-3, 8-9, 11-12, 15 and 17-20 are pending in the application. Claims 4-7, 10, 13-14, 16 and 21 are cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11-12, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4 and 15-16 of U.S. Patent No. 9,883,697 B2 in view of LEBACH US 2,491,617. 
The patent and the present application disclose a case for an electronic cigarette vaporiser. The case including a user-replaceable reservoir (cartridge) for holding e-liquid; and fluid transfer system to transfer e-liquid from the reservoir to vaporiser
	The difference of the patent and the present invention is the present application recites additional features and limitations relating to the case, such as; the case includes a lifting mechanism to lift a vaporiser from the case.
	However, LEBACH teaches that it was known in the art to have a case capable of holding a vaporiser, include a lifting mechanism 25.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the case in the patent by providing a lifting a mechanism as taught by LEBACH for the purposes of providing an easier way of inserting and removing an article from the case.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the term “refil” in the last line of the claim. For examination purposes, it will be assumed the term should be “refill”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not sufficiently describe what is meant by the term “a user-replaceable vaporizable liquid cartridge”. It is not known if the limitation “a user-replaceable” means there is some type of mechanism that makes it easier for the user to replace the vaporizable liquid cartridge, that the vaporizable liquid cartridge is just replaceable versus not being replaceable or something else.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation in the preamble “A case for an electronic cigarette vaporiser” and later recites the limitation “a lifting mechanism that is configured to lift a vaporiser stored in the case up from the case. It is not clear if the second mention of a vaporiser is referring back to the vaporiser mentioned previously or another vaporiser. Additionally it is not clear from the claim whether the “vaporiser” is being positively claimed.
Claim 1 recites the limitation ““a user-replaceable vaporizable liquid cartridge”. As stated above it is unclear what is meant by the term “user-replaceable”.
Claims 1, 2, 8, 9 and 15 are considered indefinite because they have been drafted so that it is not clear whether it is drawn to the sub-combination of the a case
only, or whether it is drawn to the combination of a case and an electronic cigarette vaporiser. The preamble “A case for an electronic cigarette vaporiser” and line 2 “lifting a vaporiser” suggests the sub-combination is claimed (because it does not positively recite the vaporiser). Later in claim 2 it recites “(the case) includes a battery configured to re-charge a battery in the vaporiser”, claim 8 recites “the case includes a liquid filling nozzle or stem or aperture that engages with a liquid filling aperture or nozzle in the vaporiser and enables liquid to pass from the cartridge in the case into the vaporiser”, claim 9 it recites the limitation “the liquid filling nozzle or stem or aperture disengages when the vaporiser is lifted up by the lifting mechanism”, and claim 15 recites the limitation “is part of an e-cigarette system comprising the case, the vaporiser and the user-replaceable cartridge”; these limitations require the vaporiser, to be met, so this suggest the combination is claimed. Since claim 1 line 1 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to claim only the sub-combination of a case, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims to any vaporiser are considered only statements of intended use with regard to the claimed case. 
	Claim 1 recites the limitation “a fluid transfer system configured to withdraw vaporizable liquid from the user-replaceable vaporizable liquid cartridge and pump it to the vaporiser to refill the vaporiser with vaporizable liquid”. It is unclear how to interpret this limitation because it is not clear if the vaporizable liquid is being positively claimed. Therefore, in the prior art rejection below, all references in the claims to any vaporizable liquid are considered only statements of intended use with regard to the claimed case.

Claim 20 also recites the limitation “The case of Claim 1 which is operable to refill the vaporiser with e-liquid only when the vaporiser is inserted, whole and intact and not disassembled, into the case, and the case includes a fluid transfer mechanism to transfer e-liquid into the vaporiser”, it is unclear how to interpret this limitation. This limitation does not appear to recite structure when reciting “operable to refill”, what structure is performing this function.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 8-9, 11, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voges US et al. US 6,637,430 B1, previously cited.
With regards to claim 1, Voges discloses a case, the case including an lifting mechanism 136 that is configured to lift some vaporiser stored in the case up from the case, and in which the case includes: (i) a user-replaceable vaporizable liquid cartridge 116 that is configured to attach to or be inserted in the case, (ii) a fluid transfer system (126:Col 12:52-13:5) configured to withdraw vaporizable liquid from the user-replaceable vaporizable liquid cartridge and pump it to the vaporiser to refill some vaporiser with some vaporizable liquid.


With regards to claim 2, Voges discloses the case includes a battery 144 configured to re-charge a battery in some vaporiser.

With regards to claim 3, Voges discloses the lifting mechanism 136 is spring-based.

With regards to claim 8, Voges discloses the case includes a liquid filling nozzle or stem 124 or aperture that engages with a liquid filling aperture or nozzle in some vaporiser and enables liquid to pass from the cartridge in the case into some vaporiser.

With regards to claim 9, Voges discloses the liquid filling nozzle or stem 124 or aperture disengages when the vaporiser is lifted up by the lifting mechanism 136.



With regards to claim 15, the case of Voges is capable of being a part of an e-cigarette system comprising the case, the vaporiser and the user-replaceable cartridge.

With regards to claim 17, Voges discloses a holder that is designed to store an electronic vaporiser that is the same approximate size as a cigarette. (Col 7:58-63 and 9:39-43)

With regards to claim 18, Voges discloses the holder is designed to store an electronic vaporizer that is the same approximate size as a cigarette and includes no control buttons that could impede smooth ejection from the case. (Col 7:58-63 and 9:39-43)

With regards to claim 19, the case of Voges is capable of being designed for an electronic vaporiser that has a square or rectangular cross-section with rounded corners.

With regards to claim 20, the case of Voges is capable of being operable to refill some vaporiser with e-liquid only when the vaporiser is inserted, whole and intact and not dis-assembled, into the case, and the case includes a fluid transfer mechanism 126 to transfer e-liquid into the vaporiser.

Claim Rejections - 35 USC § 103
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al. US 6,637,430 B1, previously cited in view of LEBACH US 2,491,617.
With regards to claim 12, Voges discloses the claimed invention as stated above but it does not specifically disclose a hinged holder into which a vaporiser is slid for storage, and the case is opened by causing the holder to hinge open.
However, LEBACH teaches that it was known in the art to have a case have a hinged holder into which a vaporiser is slid for storage, and the case is opened by causing the holder to hinge open.
The inventions of Voges and LEBACH are both drawn to the field of containers that are capable of holding items such as, cigarettes or articles with similar shapes and sizes of cigarettes. Each container includes a holder for the article. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in Voges by providing a hinged .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
The Applicant recites in the remarks that the amendments to the claims overcome the 112 rejections recited in the previous office action. Although some rejections were overcome, some 112 rejections remain and additional 112 rejections are made above. For example, the Applicant argues “Claim 20 recites that when reciting "operable to refill", the case includes a fluid transfer mechanism to transfer e-liquid into the vaporiser. It is clear to a skilled person in the art.” However, the Examiner contends that as claim 20 is currently presented, the limitation "operable to refill" does not refer to the fluid transfer mechanism, as performing that function. The claim recites the limitation “the case includes a fluid transfer mechanism to transfer e-liquid into the vaporiser” i, but it does not appear to be associated with the limitation “"operable to refill". 
Applicant’s arguments with respect to claim(s) 1-3, 8-9, 11-12, 15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736